Citation Nr: 0017605	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to a temporary total disability rating based 
on hospitalization from January 6, 1998, to March 5, 1998, 
under the provisions of 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
February 1969.

The RO certified a March 1997 rating decision as on appeal to 
the Board.  After an August 1996 rating decision granted 
service connection for PTSD, with assignment of a 30 percent 
disability rating, the veteran submitted a timely notice of 
disagreement with the initial rating.  An October 1996 rating 
decision subsequently assigned a 50 percent rating for the 
veteran's PTSD and indicated that this was a complete grant 
of the benefits sought on appeal.  The Statement of the Case 
issued in May 1997, after a March 1997 rating decision denied 
an increased rating, did not address the veteran's claim as 
on appeal from the August 1996 rating decision.  However, the 
assignment of a 50 percent rating was not a full grant of the 
benefit sought on appeal because a higher disability rating 
is available under Diagnostic Code 9411.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, the veteran's notice of 
disagreement remained pending when the Statement of the Case 
was issued in 1997.  Accordingly, this matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
August 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board.  Such a hearing was scheduled 
in May 2000, but the veteran did not report.

The issues of entitlement to TDIU and entitlement to a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 were not certified to the Board.  For the 
reasons discussed below, the Board finds that the veteran's 
representative filed a notice of disagreement with the denial 
of these issues in an April 1999 rating decision, thereby 
initiating, but not perfecting, an appeal. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, in the May 2000 written 
brief presentation the appellant's representative referenced 
a substance abuse disorder used to self medicate for PTSD, 
but it is unclear whether it was his intention to 
specifically raise such a claim.  He is hereby advised of the 
need to file a claim with the RO if he wishes pursue this 
claim.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

A.  Higher rating for PTSD

Due process

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996), including the rating criteria for evaluating 
psychiatric disorders.  See 61 Fed. Reg. 52695-52702 (October 
8, 1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1999).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The RO received the veteran's claim for service connection 
for PTSD in October 1994, and the August 1996 rating decision 
adjudicated the appropriate disability rating for this 
condition under the old rating criteria.  Subsequent rating 
decisions considered the new criteria only.  However, the 
veteran is entitled to application of both the old and new 
rating criteria for psychiatric disorders since he filed his 
claim prior to the date as of which the regulations were 
amended.  See Karnas, 1 Vet. App. 308.  Accordingly, the RO 
should determine which version of the rating criteria, if 
either, is more favorable to this claim and adjudicate the 
appropriate disability rating for the veteran's PTSD under 
the more favorable version.  Thereafter, a supplemental 
statement of the case must be issued that includes both the 
old and the new rating criteria.

Evidentiary development

It is necessary to provide the veteran an additional VA 
psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
not clear whether any of the veteran's social and 
occupational impairment is attributable to nonservice-
connected disorders, as opposed to PTSD.  In addition to his 
service-connected PTSD, the medical evidence shows that 
several other psychiatric disorders have been diagnosed, to 
include, but not limited to, a substance abuse disorder, 
dysthymia, major depression, alcohol-induced or substance 
abuse mood disorder, acute psychotic behavior, and organic 
brain syndrome secondary to unknown drugs, as well as various 
personality disorders (not otherwise specified with 
antisocial traits, borderline, and cyclothymic).  

Since the nonservice-connected psychiatric conditions may be 
contributing to the social and industrial impairment that the 
veteran is experiencing, it is essential that an attempt be 
made to separate the effects of his service-connected PTSD 
from his other psychiatric disorder(s) so that the 
appropriate disability rating may be assigned.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
appellant is fulfilled, an examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

Moreover, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Although the veteran was accorded a VA examination 
in 1998, the examiner apparently did not have the claims file 
for review.  In this case, it is necessary that the examiner 
review the medical information contained in the claims file, 
so that an informed opinion can be rendered as to the 
veteran's current level of disability due to his service-
connected PTSD.  It is also necessary that the claims file be 
reviewed so that a more accurate factual history can be 
obtained.  For example, the veteran told the VA examiner in 
1998 that he had not worked since 1994, when the evidence 
indicates that the veteran worked as recently as 1997 at a 
pig farm.  Because the most recent examination was done 
without benefit of the veteran's claims file, it is 
inadequate, and another examination must be conducted, taking 
into account the records of prior medical treatment contained 
therein.  See 38 C.F.R. § 4.2 (1999); see also VAOPGCPREC 20-
95.

It is not known whether the veteran is receiving Social 
Security disability benefits based on his PTSD.  In his 
substantive appeal, he stated that VA should "contact" 
Social Security for information.  The RO should ask the 
veteran if he is receiving Social Security benefits, and, if 
so, request the medical and adjudication records relating to 
the veteran's receipt of such benefits.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1994, all evidence from 1994 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
PTSD.  Accordingly, all of the veteran's treatment records 
from 1994 to the present must be obtained.  It is not known 
whether all such records have been obtained, especially since 
the veteran has a history of receiving treatment at VA 
Medical Centers in multiple states.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

B.  TDIU and Paragraph 29 claims

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An April 1999 rating decision, inter alia, denied entitlement 
to a TDIU and entitlement to a temporary total disability 
rating based on hospitalization from January 6, 1998, to 
March 5, 1998, under the provisions of 38 C.F.R. § 4.29.  The 
veteran's representative submitted a statement to the RO in 
October 1999, which can reasonably be construed as a notice 
of disagreement with the denial of these claims. 

It is proper to remand these claims because the veteran has 
not been provided a Statement of the Case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide a list of 
all medical treatment he has received for 
PTSD since 1994, to include a complete 
list of all VA Medical Centers where he 
received treatment during this time 
period.  Advise him that although many of 
these records have been obtained, it is 
necessary to develop a complete record.  
If he reports receiving any private 
medical treatment, and the RO is unable 
to obtain those records, advise the 
veteran that the actual treatment records 
are important to his claim, and advise 
him that it is his responsibility to 
submit these records.  Obtain and 
associate with the claims file the 
veteran's complete VA treatment records, 
from 1994 to the present, from each 
facility the veteran identifies.  

2.  Ask the veteran if he is receiving 
Social Security benefits based on his 
PTSD or any other psychiatric disorder.  
If he responds affirmatively, obtain the 
veteran's adjudication records from the 
Social Security Administration, to 
include all medical records supporting 
any award of disability benefits.  
Associate all correspondence and any 
records received with the claims file.

3.  After obtaining as many of the above 
records as possible, schedule the veteran 
for a VA psychiatric examination to 
evaluate his PTSD.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  

The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  

After a review of the prior VA 
examination reports and treatment 
records, the examiner should render a 
medical opinion as to which symptoms and 
what social and occupational impairment 
are attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s) (i.e., dysthymia, 
major depression, a substance abuse 
disorder, alcohol-induced or substance 
abuse mood disorder, acute psychotic 
behavior, organic brain syndrome 
secondary to unknown drugs, various 
personality disorders and/or any other 
disorder identified upon examination).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating the veteran's 
claim, the RO should:  

(a) consider the claim under both the 
old and the revised rating criteria 
for evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

(b) review the evidence of record at the 
time of the August 1996 rating 
decision that was considered in 
assigning the original disability 
rating for the veteran's PTSD, then 
consider all the evidence of record to 
determine whether the facts show that 
he was entitled to a higher disability 
rating for this condition at any 
period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

6.  If the veteran's claim for a higher 
rating for PTSD remains denied, provide 
him and his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The SSOC must include both the rating 
criteria in effect for psychiatric 
disorders prior to and from November 7, 
1996.  Thereafter, subject to current 
appellate procedures, this claim should 
be returned to the Board for further 
appellate consideration, if appropriate.

7.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to a TDIU 
and entitlement to a temporary total 
disability rating based on 
hospitalization from January 6, 1998, to 
March 5, 1998, under the provisions of 
38 C.F.R. § 4.29.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1999).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, these claims should 
be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


